Supreme Court of Florida
                            ____________

                           No. SC20-1261
                            ____________

                       CHADWICK WILLACY,
                           Appellant,

                                 vs.

                       STATE OF FLORIDA,
                            Appellee.

                            April 1, 2021

PER CURIAM.

     Chadwick Willacy appeals an order denying his successive

motion for postconviction relief, which was filed under Florida Rule

of Criminal Procedure 3.851.1 We affirm the denial of relief.

     Willacy filed a successive postconviction motion claiming that

he is entitled to relief under the United States Supreme Court’s

decision in Flowers v. Mississippi, 139 S. Ct. 2228 (2019), based on

the prosecutor’s peremptory strike of juror Payne for allegedly racial




     1. We have jurisdiction. See art. V, § 3(b)(1), Fla. Const.
reasons. On August 12, 2020, the postconviction court entered an

order denying Willacy’s successive postconviction motion.

Specifically, the postconviction court found that Willacy’s motion

was procedurally barred, untimely, and without merit.

     We agree with the postconviction court and affirm the denial of

relief. Prior challenges to the prosecutor’s peremptory strike of

juror Payne for allegedly racial reasons were litigated during

Willacy’s direct appeal and successive postconviction proceedings

and resolved against Willacy. See Hendrix v. State, 136 So. 3d
1122, 1125 (Fla. 2014) (“Claims raised and rejected in prior

postconviction proceedings are procedurally barred from being

relitigated in a successive motion.”); Freeman v. State, 761 So. 2d
1055, 1067 (Fla. 2000) (“This claim was raised on direct appeal;

therefore, it is procedurally barred and was properly summarily

denied.”).

     Further, Willacy’s successive motion is untimely. See Fla. R.

Crim. P. 3.851(d)(1) (“Any motion to vacate judgment of conviction

and sentence of death shall be filed by the defendant within 1 year

after the judgment and sentence become final.”); Fla. R. Crim. P.

3.851(d)(2) (providing an exception to the one-year time limit for


                                 -2-
motions alleging “the fundamental constitutional right asserted was

not established within the period provided for in subdivision (d)(1)

and has been held to apply retroactively”). Flowers did not

establish a new constitutional right that has been held to apply

retroactively. Flowers, 139 S. Ct. at 2235, 2251 (“[W]e break no

new legal ground. We simply enforce and reinforce Batson [v.

Kentucky, 476 U.S. 79 (1986)] by applying it to the extraordinary

facts of this case.”).

     Accordingly, Willacy is not entitled to relief based on Flowers,

and we affirm the postconviction court’s denial of Willacy’s

successive postconviction motion.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Brevard County,
    Robin C. Lemonidis, Judge –
    Case No. 051990CF016062AXXXXX

Eric C. Pinkard, Capital Collateral Regional Counsel, Michael Hope,
Ann Marie Mirialakis, and Adriana Corso, Assistant Capital
Collateral Regional Counsel, Middle Region, Temple Terrace,
Florida,



                                 -3-
     for Appellant

Ashley B. Moody, Attorney General, Tallahassee, Florida, and Lisa-
Marie Lerner, Assistant Attorney General, West Palm Beach,
Florida,

     for Appellee




                               -4-